Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Application and Preliminary Amendment filed June 24, 2020.

3.	Claims 1-76 have been cancelled.

4.	Claims 77-96 have been examined and are pending with this action.

5.	The Information Disclosure Statements filed June 24, 2020, October 20, 2020, December 17, 2020, and February 1, 2021 have been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 77-96 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jones et al. (US 2009/0276419).
INDEPENDENT:
As per claim 77, Jones teaches a method comprising: 
at a first computing device in communication with a plurality of second computing devices (see Jones, Fig.1): 
receiving geographic location data from the second computing devices (see Jones, [0101]: “A "profile" is one or more characteristics which may be associated with a person. Profile characteristics include but are not limited to demographic, geographic, personality, affiliations, areas of interest, historical actions, preferences, memberships, associations, etc., or any other data association with a user”); 
determining a credit level of a user of each of the second computing devices based on the received geographic location data (see Jones, [0094]: “A resource(s) may be rated and/or ranked based at least in part on information provided by a human assistant(s)”; [0137]: “For example, in a case of more than one result being provided for review, a guide may provide a ranking(s) or rating(s) of the results based on relevancy of a result to the request, or may indicate good or bad, etc”; and [0140]: “information associated with a request, such as a resource(s), a guide(s), a user(s), and/or rating(s), ranking(s) and/or historical and/or usage information as further described herein associated with a resource(s), a user(s), and/or a guide(s) may be recorded and/or associated and information of the associations may be recorded in the database 120”); 
(see Jones, [0010]: “The disclosed invention includes a system and method including generating a response for a query from a user, transferring the response to be reviewed by a human searcher, and presenting the response to the user in accordance with the review”); and 
managing a pathway from one of the second computing devices for responding to the received request based on the credit level of the one of the second computing devices (see Jones, Abstract: “A resource(s) and/or a guide(s) may be selected and/or provided with activities based on ratings and/or rankings associated with a request, which may optimize usage of system resources. Information obtained may be provided for various purposes”).

As per claim 89, Jones teaches a method comprising: 
at a first computing device in communication with a plurality of second computing devices of candidate responders associated with a geographic area (see Jones, Fig.1; Abstract: “Information provided by a guide may be processed and provided to a resource, which may improve the performance of a resource. A resource(s) and/or a guide(s) may be selected and/or provided with activities based on ratings and/or rankings associated with a request, which may optimize usage of system resources”; and [0101]: “Profile characteristics include but are not limited to demographic, geographic, personality, affiliations, areas of interest, historical actions, preferences, memberships, associations, etc., or any other data association with a user”): 
receiving, from a third computing device, a request to interact with one or more of the candidate responders associated with the geographic area (see Jones, [0010]: “The disclosed invention includes a system and method including generating a response for a query from a user, transferring the response to be reviewed by a human searcher, and presenting the response to the user in accordance with the review”); 
(see Jones, Fig.5; and [0122]: “Information associated with a user(s), a guide(s) and/or a resource(s) may be obtained in various ways… A `profile` is one or more characteristics which may be associated with one or more individuals. A profile may include geographic data such as a street address, latitude and longitude, etc., may include demographic information such as age, gender, race, income, family size, political affiliations, etc., personality information such as results of psychometric testing, subjective evaluations of an individual, etc., affiliation information such as employment, club, activity, societal membership information, information of a device(s), service(s), transaction(s) or any other information which might be associated with a user(s) and/or a guide(s)”); 
determining whether the activity data is associated with the geographic area (see Jones, [0138]: “Corrections to a result(s), a preference(s), and/or any other information associated with a result(s) and/or a guide(s) may be provided to a resource(s). For example, corrections to a transcription, a translation, or any other type of processing may be provided to a resource(s). Information of a users(s) and/or a guide(s) such as demographic, geographic, personality and/or other information associated with a user(s) and/or guide(s) may be provided to a resource(s)”); and 
in response to determining that the activity data is associated with the geographic area, managing a pathway between the third computing device and the one or more of the candidate responders (see Jones, Abstract: “A resource(s) and/or a guide(s) may be selected and/or provided with activities based on ratings and/or rankings associated with a request, which may optimize usage of system resources. Information obtained may be provided for various purposes”; and [0285]: “The location selection control 1760 may be used to select a location to be associated with a structured query. Activation of the location selection control 1760 may cause a GUI for selection and/or confirmation of location information associated with a request such as the GUI 1900 illustrated in FIG. 19 to be presented”).

claim 92, Jones teaches a system comprising: 
a first computing device in communication with a plurality of second computing devices (see Jones, Fig.1), wherein the first computing device is configured to: 
receive geographic location data from the second computing devices (see Jones, [0101]: “A "profile" is one or more characteristics which may be associated with a person. Profile characteristics include but are not limited to demographic, geographic, personality, affiliations, areas of interest, historical actions, preferences, memberships, associations, etc., or any other data association with a user”); 
determine a credit level of a user of each of the second computing devices based on the received geographic location data (see Jones, [0094]: “A resource(s) may be rated and/or ranked based at least in part on information provided by a human assistant(s)”; [0137]: “For example, in a case of more than one result being provided for review, a guide may provide a ranking(s) or rating(s) of the results based on relevancy of a result to the request, or may indicate good or bad, etc”; and [0140]: “information associated with a request, such as a resource(s), a guide(s), a user(s), and/or rating(s), ranking(s) and/or historical and/or usage information as further described herein associated with a resource(s), a user(s), and/or a guide(s) may be recorded and/or associated and information of the associations may be recorded in the database 120”); 
receive a request from a third computing device for response from candidate responders (see Jones, [0010]: “The disclosed invention includes a system and method including generating a response for a query from a user, transferring the response to be reviewed by a human searcher, and presenting the response to the user in accordance with the review”); and 
manage a pathway from one of the second computing devices for responding to the received request based on the credit level of the one of the second computing devices (see Jones, Abstract: “A resource(s) and/or a guide(s) may be selected and/or provided with activities based on ratings and/or rankings associated with a request, which may optimize usage of system resources. Information obtained may be provided for various purposes”).

DEPENDENT:
As per claims 78 and 93, which respectively depend on claims 77 and 92, Jones further teaches wherein receiving geographic location data comprises receiving data indicative of presence of the second computing devices within a predetermined geographic area (see Jones, [0093]: “Review results provided by a human assistant may be provided to a resource(s). Review result(s) may be associated with a user(s), a guide(s), a resource(s), a profile(s), a location(s), and/or other information associated with a user(s) and/or a guide(s) individually, and/or in aggregate”; and [0285]: “The location selection control 1760 may be used to select a location to be associated with a structured query. Activation of the location selection control 1760 may cause a GUI for selection and/or confirmation of location information associated with a request such as the GUI 1900 illustrated in FIG. 19 to be presented”).
As per claims 79 and 94, which respectively depend on claims 78 and 93, Jones further teaches wherein the request from the third computing device includes identification of the predetermined geographic area (see Jones, [0140]: “information associated with a request, such as a resource(s), a guide(s), a user(s), and/or rating(s), ranking(s) and/or historical and/or usage information as further described herein associated with a resource(s), a user(s), and/or a guide(s) may be recorded and/or associated and information of the associations may be recorded in the database 120”).
As per claims 80 and 95, which respectively depend on claims 79 and 94, Jones teaches further comprising: 
determining that the identified predetermined geographic area of the request corresponds to the predetermined geographic area of the second computing devices (see Jones, [0285]: “The location selection control 1760 may be used to select a location to be associated with a structured query. Activation of the location selection control 1760 may cause a GUI for selection and/or confirmation of location information associated with a request such as the GUI 1900 illustrated in FIG. 19 to be presented. The location relevance indicator 1765 may be used to indicate whether a location is relevant to a search request”); and 
in response to determining that the identified predetermined geographic area of the request corresponds to the predetermined geographic area of the second computing devices, sending the request to each of the second computing devices (see Jones, [0285]: “By activating the location relevance indicator 1765, as indicated by the check mark in the location relevance indicator 1765, a selection of a guide(s) to respond to a query may be modified based on geographic information associated with a search request. Likewise, ratings of a resource(s), and advertisement(s), etc. which may be selected responsive to a search request may be modified based on geographic information associated with a search request”).
As per claims 81 and 96, which respectively depend on claims 80 and 95, Jones further teaches wherein the request is an electronic message, wherein the method further comprises determining the predetermined geographic area of the third computing device based on the electronic message (see Jones, [0161]: “A unique identifier may be assigned to a user request when it is received. A user request may include information that is not explicitly provided by a user. For example, location information, profile information, etc. may be associated with a request”).
As per claim 82, which depends on claim 80, Jones further teaches wherein the request indicates global positioning system (GPS) coordinates of the third computing device, and wherein determining that the identified predetermined geographic area of the request corresponds to the predetermined geographic area of the second computing devices comprises determining that the GPS coordinates of the third computing device is within the predetermined geographic area (see Jones, [0161]: “A unique identifier may be assigned to a user request when it is received. A user request may include information that is not explicitly provided by a user. For example, location information, profile information, etc. may be associated with a request”; and [0209]: “The profile geographic info field 1010 may include geographic information associated with a profile. Any type of geographic information may be indicated in the profile geographic info field 1010. For example, GPS coordinates, a street address, a neighborhood name, a postal code, a city name, a state name, etc. could be indicated in the profile geographic info field 1010”).
As per claim 83, which depends on claim 77, Jones further teaches wherein the request is an electronic message, and wherein managing the pathway comprises constructing a pathway for communication of electronic messages between the third computing device and the one of the second computing devices (see Jones, [0116]: “Information such as IM credential(s), an email address(es), a phone number(s), a URL, a username, etc. of a guide may be identified which may allow the search system 130 to establish a communication session between a guide system and a user system, a resource system, and/or the search system 130”).
As per claim 84, which depends on claim 83, Jones further teaches wherein constructing the pathway for communication of electronic messages comprises: 
associating an identifier for communicating with the third computing device and an identifier for communicating with the one of the second computing devices (see Jones, [0089]: “If a request is received, a unique identifier is associated with the request and a user submitting the request”; and [0097]: “An "identifier" or ID may include character(s), number(s) and/or other type(s) of information which may be used to identify an item including item(s) of a database. Items may include but are not limited to a guide(s), a user(s), a resource(s), an advertisement(s), a keyword(s), a category(ies), a search result(s), a search request(s), a query(ies), a rating(s), ranking(s), a message(s) and/or a profile(s)”; and [0119]: “An identifier of a resource system may be associated with other information regarding a resource”); and 
wherein the method further comprises: 
(see Jones, [0127]: “In at least one embodiment a resource may selected based on a preferred resource identified by a user(s). A resource(s) may be selected based on a type of media and/or content indicated in a request”); and 
communicating an electronic message received from the second computing devices to the third computing device based on the associated identifiers (see Jones, [0009]: “A response may be provided to a user based on information obtained from the resources and the human assistants. A human assistant may be selected based on a category, keyword, or other information associated with a query”).
As per claim 85, which depends on claim 77, Jones teaches further comprising: 
associating a category with the request from the third computing device (see Jones, [0009]: “A number of categories are associated with the request which may identify processing associated with providing a response to the request”); 
determining that the one of the second computing devices is associated with the category (see Jones, [0009]: “A number of resources associated with a category associated with a request are identified and may be provided with information of the request”); and 
establishing the pathway based on the determinization that the one of the second computing devices is associated with the category (see Jones, [0009]: “A number of resources associated with a category associated with a request are identified and may be provided with information of the request”; and [0090]: “A system is implemented which may establish communication between a user, a guide, a resource, and/or a search system allows requests to be processed. A database comprising information regarding a number of users, guides, resources, requests advertisements, categories, keywords, tags, profiles, etc. is provided”).
As per claim 86, which depends on claim 85, Jones further teaches wherein establishing the pathway comprises establishing the pathway in response to determining that the one of the (see Jones, [0090]: “A system is implemented which may establish communication between a user, a guide, a resource, and/or a search system allows requests to be processed. A database comprising information regarding a number of users, guides, resources, requests advertisements, categories, keywords, tags, profiles, etc. is provided”; [0239]: “Any criteria may be applied to determine a ranking and/or rating associated with an index item such as a category, a location, a keyword, a profile, a tag, a topic, etc”; and [0371]: “A searcher(s) may be selected automatically and/or may be selected by a guide(s). In at least one embodiment, a guide(s) are notified of a request in an order determined by a ranking of guides associated with a category(ies), keyword(s), profile(s), geographic information, and/or other information associated with a request. A guide(s) may be allowed to decline a request. A guide receiving a vetted query may construct a different vetted query. Control is passed to operation 2350 and process 2300 continues”).
As per claim 87, which depends on claim 85, Jones further teaches wherein establishing the pathway comprises establishing the pathway in response to determining that the credit level of the one of the second computing devices exceeds a predetermined credit level (see Jones, 0241]: “For example, if a number of search results associated with a request exceeds a value it may be determined that a review is needed. Alternatively, a user may request that result(s) be reviewed”; and [0363]: “An exact match may be determined to be found based on equivalence tables of any elements of a search query. In at least one embodiment, a calculated probability of a match between a request and a request indicated in the database exceeding a value may be used to determine that a match to a request is found”).
As per claim 88, which depends on claim 77, Jones teaches further comprising receiving verification of association of the second computing device with a geographic area identified by the geographic location data, and wherein managing the pathway comprises (see Jones, [0234]: “a search request may be presented to a guide in order that a guide may provide a search result(s) responsive to the search request, or a search request may be presented to a guide in order that a guide may vote regarding a search result(s) associated with the search request, or an indicator of a category may be presented to a guide in order that a guide may vote regarding a search resource(s), a topic, or a related category associated with the category… An "index item" may be any item such as a category, a profile, a location, a keyword, etc. which is used to select and/or rank guides based on a rating or ranking of guides associated with the guides and the index item”; and [0422]: “The result guide ID field 2930 may include information of a guide associated with a result(s). For example, if a guide has produced a result(s) an identifier of the guide may be indicated in the result guide ID field 2930. A guide(s) may be associated with a result based on voting, review, or approval(s) of a result(s) by a guide”).
As per claim 90, which depends on claim 89, Jones further teaches wherein receiving activity data comprises receiving data indicative of a presence of the third computing device within the geographic area, wherein the method further comprises determining an amount of time that the third computing device is present within the predetermined geographic area, and wherein determining whether the activity data is associated with the geographic area comprises determining an amount of time that the third computing device is present within the predetermined geographic area (see Jones, [0228]: “The availability status of a task may change based on factor(s) such as a time period associated with a task expiring, or a task being performed by another person, etc. The usage of a notification table to prioritize activities may improve utilization of a person(s) and/or resource(s) associated with the system 100 (FIG. 1)”; and [0237]: “The availability status of a guide may change from time to time as guides become available for a task, as guides login to the system 100 (FIG. 1), or as guides are assigned tasks. Using the example in FIG. 13A, the guides `Guide1`, `Guide3` and `Guide4` are available as indicated by the `Yes` in the availability indicator field 1370”).
claim 91, which depends on claim 89, Jones further teaches wherein receiving activity data comprises receiving data indicative of movement of the third computing device, wherein the method further comprises determining a metric associated with movement of the third computing device along one or more predetermined pathways, and wherein determining whether the activity data is associated with the geographic area comprises determining the movement of the third computing device along the one or more predetermined pathways (see Jones, [0161]: “A user request may include information that is not explicitly provided by a user. For example, location information, profile information, etc. may be associated with a request”; [0238]: “A ranking of guides may be performed based on information contained in the category records 1100a and 1100b, and the profile record 1000a. For example, a geographic profile which may include a location may be associated with a search request, and a guide within a first distance of the location may be given a rating `1`, guides within a second distance of the location may receive a rating of `2`, and guide at any greater distance may receive a rating of `3`. A guide(s) may have a rating(s) associated with a category”; and [0239]: “Any criteria may be applied to determine a ranking and/or rating associated with an index item such as a category, a location, a keyword, a profile, a tag, a topic, etc”).


Conclusion
7.	For the reasons above, claims 77-96 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
June 30, 2021